Citation Nr: 1019565	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), a 
personality disorder, paranoid schizoaffective disorder, 
depression, anxiety, and organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to 
December 1987.  The Veteran also had service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2006, the Veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

In November 2008, the Board denied the Veteran's service 
connection claim for an acquired psychiatric disorder.  The 
Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in December 2009 and in the 
same month, the Court issued an order granting the motion, 
and vacating the November 2008 Board decision.  The matter 
was remanded to the Board for readjudication consistent with 
the motion.  


FINDINGS OF FACT

1.  There is no entrance examination of record.

2.  The Veteran is presumed to have entered service in a 
sound condition.

3.  There is no clear and unmistakable evidence that his 
acquired psychiatric disorder both preexisted service and was 
not aggravated by service.  

4.  An acquired psychiatric disorder has been diagnosed and 
medically attributed to the Veteran's service.  

5.  The Veteran did not engage in combat with the enemy 
during his period of military service.

6.  The record does not contain competent evidence linking 
the Veteran's PTSD to a verified in-service stressor.

7.  A personality disorder is not a disease for which service 
connection can be granted.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorders, other than 
a personality disorder and PTSD, were incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for PTSD and a 
personality disorder have not been met.  38 U.S.C.A. §§ 1111, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection governing statutes and regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  38 C.F.R. § 
3.303(d) (2009); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service 
and the disability . . ."); see also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The regulation relating to injuries and diseases that 
preexisted military service (as this, in turn, affects the 
presumption of soundness when entering service) was amended 
effective May 4, 2005.  See 70 Fed. Reg. 23027 (May 4, 2005) 
(codified at 38 C.F.R. § 3.304(b)).  The current version of § 
3.304(b) provides that the Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  The prior version of this 
regulation was found to be inconsistent with 38 U.S.C.A. § 
1111, because, if a preexisting condition was established by 
clear and unmistakable evidence, the burden was then shifted 
to the claimant to show that it increased in severity during 
military service.  See 70 Fed. Reg. 23027, 23028 (May 4, 
2005); see also VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089, 1098 (Fed. Cir. 2004).  The amended 
version of the regulation now provides that VA, alone, bears 
the burden of proving both that the condition existed prior 
to service and that it was not aggravated by service beyond 
its natural progression.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

II.  Legal Analysis

The Veteran contends that he should be service connected for 
his "mental problems."  Specifically, he alleges that he was 
involved in a covert operation with the U.S. Army Criminal 
Investigation Command (CID) that involved him gathering 
information on drug users and drug dealers who lived in his 
barracks at Fort Lewis, Washington.  After the men were 
arrested, he alleges they were released back into his 
barracks and harassed him because they knew he was the one 
who reported their activities to the CID.  The Veteran also 
claims that, in October or November 1987, he worked with the 
CID at Schofield Barracks in Hawaii, where he was assigned to 
"set up a deal" with three women at a local club who were 
suspected of being involved with assaults on soldiers.  He 
testified that his drink was laced with LSD and that he woke 
up on a Hawaiian beach three days later with no memory of 
what happened.

Service treatment records show that the Veteran was diagnosed 
as having several psychiatric disorders during his period of 
service.  The records show that he underwent service 
examination in December 1985; however, there is no evidence 
of record which shows that he was provided a service 
examination prior to December 1985.  Significantly, the 
December 1985 examination report did not include evidence 
indicating a history of psychiatric symptomatology upon 
entering service.  The December 1985 report also shows that 
the Veteran's psychiatric evaluation was within normal limits 
at the time.  

A May 1987 service narrative summary shows that the Veteran 
was admitted to Walter Reed Army Medical Center (WRAMC) in 
May 1987, which was his first admission at the facility.  He 
was taken to WRAMC after being hospitalized at Tripler Army 
Medical Center (TAMC) for two weeks for paranoid 
schizophrenia and alcohol dependence.  The summary, which was 
based in part on information reported by the Veteran, shows 
that he experienced a psychotic episode while at Schofield 
Barracks after consuming drinks that were laced with LSD and 
PCP.  The Veteran's chief complaint was that he was paranoid 
and had alcohol problems.  The summary states that the 
Veteran's history was positive for blackouts, morning 
drinking, tolerance, and a previous hospitalization in a 
psychiatric hospital 7 to 10 years ago with a question of 
paranoid psychosis at that time.  The Board notes that there 
is currently no hospitalization record dated 7 to 10 years 
prior to the May 1987 narrative summary report associated 
with the claims folder.  

The narrative summary report states that the Veteran was 
detoxified during his hospitalization at TAMC and that he was 
extremely psychotic with belligerence, anger, threats, and 
paranoid and persecutory delusions.  The Veteran related a 
history of drug abuse as a teenager.

The Medical Evaluation Board Proceedings, dated in August 
1987, show that the Veteran was diagnosed as having alcohol 
dependence, the approximate date of origin not given; mixed 
organic brain syndrome, existing prior to service (EPTS); and 
mixed personality disorder, EPTS.  The August 1987 service 
examination report shows that the Veteran's psychiatric 
evaluation was abnormal and that he was diagnosed as having 
mixed organic brain syndrome.  

The post-service medical evidence reveals that the Veteran is 
diagnosed as having several psychiatric disorders, to include 
major depression, anxiety, schizoaffective disorder, a 
paranoid personality disorder, paranoid delusions, and PTSD.  
The record shows that he was hospitalized for various 
psychiatric disorders on several occasions following his 
separation from service.  (See VA hospitalization reports, 
dated in January 1989, March 1998, July 1991, November 2000, 
and March 2002).  

A September 2001 letter from M. J. Wasson, M.D., a private 
physician, indicated that the Veteran suffered from PTSD and 
depression stemming from events he experienced while "on 
maneuvers" in the Armed Forces.  

In addition, August 2002 medical correspondence from R. Cox, 
III, M.D., the Veteran's private psychiatrist, indicated that 
he was diagnosed as having major depression with psychotic 
features, as well as generalized anxiety disorder.  Dr. Cox 
stated that information received from the Veteran indicated 
that his problems initially began during his period of 
service and have continued to this day despite his efforts to 
receive treatment through both military and civilian 
hospitals, as well as doctors.  

Similarly, a January 2005 VA psychiatric treatment note 
indicated that the Veteran suffered a significant emotional 
breakdown while on active duty which required extended 
hospitalization.  The VA psychiatrist opined that the 
condition which led to the hospitalization was as likely as 
not due to the events, as reported, during active duty.  

Pursuant to the Board's January 2007 remand instructions, the 
Veteran was afforded a VA mental disorders examination in 
March 2008.  After interviewing the Veteran and reviewing his 
entire claims file, the examiner diagnosed him with 
schizoaffective disorder, depressive type, and commented that 
his behavior is significantly influenced by delusions and 
paranoid thinking.  The examiner also acknowledged the 
numerous psychiatric diagnoses over the years, but concluded 
that the basic symptoms have been present since first noted 
in the 1970s, including paranoia, delusions, hallucinations, 
and depression.  Significantly, the examiner noted the 
psychiatric care records referenced within but not associated 
with the claims folder, and opined that the Veteran's first 
treatment at the age of 20 would be consistent with the 
typical age for the onset of schizophrenia.  He further 
opined that it was more likely than not that a normal 
progression of the mental disorder occurred regardless of 
military service and that the condition was not exacerbated 
by military service.   

Since there is no entrance examination noting any pre-service 
psychiatric disorders, the Veteran is presumed to have 
entered service in sound condition.  In order to rebut this 
presumption of soundness, it must be determined whether there 
is clear and unmistakable evidence demonstrating that a 
psychiatric disorder existed prior to service, as well as 
clear and unmistakable evidence that it was not aggravated by 
such service.  Evidence suggesting that the Veteran had a 
psychiatric disorder prior to service includes the Veteran's 
history given during service and in the course of treatment 
of having a previous history of a psychiatric disorder; a 
medical Board finding that he had psychiatric problems which 
existed prior to service and a VA examiner's opinion that it 
was more likely than not that his current psychiatric 
disability existed prior to service.  Even if the Board could 
frame a legal argument that this evidence amounted to clear 
and unmistakable evidence of a preservice psychiatric 
disability, the Board finds that there is no clear and 
unmistakable evidence demonstrating that the condition was 
not aggravated in service.  In this regard, the Veteran 
reported several in-service incidents which he claims 
triggered his psychiatric episode in service.  Additionally, 
the record notes that during service the Veteran was found to 
have had a psychotic episode and was diagnosed as having an 
mixed organic brain syndrome and there is no objective 
medical evidence showing that he had these symptoms or 
diagnosis prior to service.  Although a VA examiner stated 
that it was more likely than not that a normal progression of 
the mental disorder occurred regardless of military service 
and that the condition was not exacerbated by military 
service, he gave little rationale for this opinion and did 
not speak specifically to any objective medical evidence 
concerning the Veteran's psychiatric history before, during 
and after service.  Moreover, the framing of his opinion in 
terms of "more likely than not" does not rise to the level 
of showing that a psychiatric disability clearly and 
unmistakably was not aggravated in service beyond the natural 
progress.  In light of the foregoing, it cannot be said that 
the claims file contains clear and unmistakable evidence that 
the Veteran's psychiatric disorder existed prior to service 
and was not aggravated during service beyond the normal 
progression.  Consequently, it has to be found that the 
Veteran did not enter service with a psychiatric disability.

The next question that has to be addressed is whether a 
psychiatric disorder was incurred in service.  The evidence 
shows treatment for psychiatric problems in service and there 
is evidence that some of his current psychiatric disorders 
are related to the psychiatric problems in service.  A 
September 2001 opinion letter from M. J. Wasson, M.D., an 
August 2002 opinion letter from R. Cox, III, M.D., and a 
January 2005 VA psychiatric treatment note, indicate that the 
Veteran's current psychiatric condition was either first 
incurred during service and has been ongoing ever since, or 
developed as a result of service.  Consequently, the Board 
finds, especially when resolving the benefit of the doubt in 
the Veteran's favor, that he is entitled to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(b).

The Boards grant of service connection for an acquired 
psychiatric disorder does not include a personality disorder 
or PTSD.  In this regard, a personality disorder is not a 
disease for which service connection can be granted.  See 
38 C.F.R. § 3.303(c).  

With respect to PTSD, although the Veteran's most recent VA 
mental disorders examination did not diagnose PTSD and 
suggested that any PTSD-like symptoms observed in the past 
were attributable to his current schizoaffective disorder, 
the Veteran's claims file does contain earlier PTSD 
diagnoses.  Specifically, a September 2001 letter from Dr. M. 
J. Wasson indicated that the Veteran suffered from PTSD.  As 
such, the Board will address the specific criteria for 
service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

As discussed above, service personnel records show that the 
Veteran served from October 1985 to December 1987.  During 
this time, he was an infantryman stationed at Fort Lewis, 
Washington, and later at Schofield Barracks in Hawaii. The 
Veteran does not allege and the record does not reflect that 
he ever engaged in combat.

The Veteran claims to have PTSD as a result of service.  He 
has alleged two stressors: (1) being subject to harassment by 
fellow servicemen due to his alleged involvement in a covert 
operation by the CID that involved him gathering information 
on drug users and drug dealers who lived in his barracks at 
Fort Lewis, Washington; and (2) having his drink laced with 
LSD by women at a local club who he was investigating for the 
CID in October or November 1987 while stationed at Schofield 
Barracks in Hawaii.

Although the Veteran has a diagnosis of PTSD, none of his 
claimed service stressors have been verified.  The RO has 
informed the Veteran that they could not assist him in 
verifying his claimed stressors unless he provided specific 
information, to include the location, dates, and persons 
involved in the event.  To date, the Veteran has not provided 
the requisite details.

Pursuant to the Board's January 2007 remand instructions, the 
RO contacted the U.S. Army & Joint Services Records Research 
Center (JSRRC) in September 2007 and attempted to verify the 
two in-service stressors claimed by the Veteran.  However, 
JSRRC responded in October 2007 and indicated that the 
information provided by the Veteran was not specific enough 
to conduct detailed research.

A service-verified stressor is needed in the instant case, as 
the evidence does not show that the Veteran was engaged in 
combat.  None of his duty assignments and military 
occupational specialties indicates that the Veteran engaged 
in combat. Additionally, his service medical records are 
negative for any indications of the Veteran engaging in 
combat.

Since the evidence does not show that the Veteran engaged in 
combat or that he has a verified service stressor related to 
the diagnosed PTSD, the claim of service connection for PTSD 
must fail.




The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  By 
way of an April 2008 Supplemental Statement of the Case, the 
RO/AMC readjudicated the appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
medical records and several written statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
March 2004.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in March 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for service connection for acquired psychiatric 
disorders, other than PTSD and a personality disorder, are 
granted.

The claims of service connection for PTSD and a personality 
disorder are denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


